             Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 1 of 9




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF GEORGIA
                       MACON DIVISION


STEPHANIE LYNN GIBSON               )
                                    )
     Plaintiff,                     )
                                    )    CIVIL ACTION FILE
v.                                  )    NO.
                                   )
Param Krupa LLC and Pari K LLC      )
                                    )
     Defendants.                    )
__________________________________________


             COMPLAINT FOR VIOLATIONS UNDER THE
                 FAIR LABOR STANDARDS ACT


           Plaintiff Stephanie Lynn Gibson (hereinafter “Plaintiff”), by and through their

   counsel of record file this lawsuit against Param Krupa LLC and Pari K LLC

   (collectively hereinafter “Defendants”) pursuant to the Fair Labor Standards Act, 29

   U.S.C. 201, et seq. (“FLSA” or Act”) to obtain the liability due to Plaintiffs under the

   Act. Specifically, Plaintiffs seek the liability owed for minimum wage and overtime

   compensation violations, including an equal amount in liquidated damages, and an

   award for reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b) of the

   Act.

      I.      Parties
     Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 2 of 9




1. Plaintiff resides in McRae, Telfair County, Georgia.

2. Defendant Param Krupa LLC is a domestic limited liability company organized

   under the laws of the State of Georgia and registered with the Georgia Secretary

   of State which operates a hotel known as the Fairbridge Inn & Suites located at

   200 A Valley Dr, Perry, Georgia, 31069.

3. Defendant Pari K LLC is a domestic limited liability company organized under

   the laws of the State of Georgia and registered with the Georgia Secretary of

   State which operates a hotel known as the Derby Inn located at 200 A Valley

   Dr, Perry, GA, 31069.

4. This lawsuit is brought pursuant to the FLSA for equitable and declaratory

   relief and to remedy violations of the minimum wage and overtime provisions

   of the Act. 29 U.S.C. §§ 206 AND 207.

5. This Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. §1331.

6. Venue is proper in the United States District for the Middle District of

   Georgia pursuant to 28 U.S.C. §1391.

7. Defendants are subject to personal jurisdiction in the State of Georgia for the

   purpose of this lawsuit.

8. At all times material to this action, Defendants operated together as single
        Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 3 of 9



      enterprise engaged in commerce or in the production of goods for commerce

      as defined by 29 U.S.C. §203(s)(1) of the FLSA and has an annual gross

      volume of sale in excess of five-hundred thousand dollars ($500,000.00).

9. At all times material to this action Defendants were an employer of Plaintiffs

      as defined by 29 U.S.C. §203(d) of the FLSA.

10. At all times material to this action Plaintiff was an employee of the

      Defendants as defined by 28 U.S.C. §203 of the FLSA.

11. At all times material to this action, Defendants employed Plaintiff, including

      suffering permitting Plaintiff to work as defined by 29 U.S.C. §203(g).

II.      Facts

12. Param Krupa, LLC (hereinafter “Fairbridge”) and Pari K, LLC (hereinafter the

      “Derby”) both operate hotels in Perry, Georgia and offer guest rooms to the

      public. Both the Fairbridge and the Derby advertise on the internet and accept

      reservations from all over the United States and, given their proximity to

      Interstate 75, market to out-of-state travelers.

13. Fairbridge and Derby are adjacent to each other and share the same principal

      office address, the same registered agent, the same organizer, the same member,

      and were even organized on the same date. Further, Fairbridge and Derby share

      the same entry way and parking lot.

14. Day to day operations for both Fairbridge and Derby are managed by Tushar
     Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 4 of 9



   Patel.

15. At the time Plaintiff was hired, she did not have a permanent residence. The

   Defendants offered her employment as a housekeeper at the rate of $7.25, plus

   the use of a hotel room (Room 435 in Derby) to live in during her employment.

   However, Defendants only paid her $140 per week claiming the provided room

   made up the difference.

16. Plaintiff was employed by Defendants from January 19, 2020 to July 24, 2020,

   as a housekeeper.

17. Plaintiff worked at both Derby and Fairbridge (jointly referred to as “the

   Hotels”) as the workload required and often went back and forth during the day

   between the Hotels. Plaintiff took direction from Tushar Patel while working

   at both of the Hotels, as he managed both of the Hotels.

18. During the Plaintiff’s employment with Defendants, both Defendants

   directed every aspect of the Plaintiff’s employment including tasks, times

   worked, salary paid, supervision, etc. Plaintiff was paid by both Defendants at

   different times during her employment.

19. Defendants generally paid the Plaintiff’s wages in cash, although occasionally

   they gave her checks. Defendants did not take out taxes from Plaintiff’s pay

   checks, nor did they pay Medicare, Social Security, or other employer required

   taxes on Plaintiff’s wages.
       Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 5 of 9



20. During her employment with Defendants, Plaintiff was required to work seven

   days a week for a minimum of 8 hours each day (from 9 a.m. to 5 p.m.) and

   often was required to work more than 8 hours per day, beginning before 9 a.m.

   and/or working until after 5 p.m.

21. Defendants required Plaintiff to be on call twenty-four hours per day, seven

   days per week and remain on the hotel property for the benefit of Defendants.

22. Plaintiff was the sole employee of the Defendants performing housekeeping

   and laundry duties during her tenure with Defendants.

23. Defendants did not pay Plaintiff’s time and a half of her regular rate of pay

   for every hour over forty hours per week she worked. Defendants further

   failed to pay Plaintiff minimum wage.

24. Defendants did not include the compensation for lodging in calculating

   Plaintiff’s overtime rate for hours worked over forty hours per week.

III.   Causes of Action Pursuant to the Fair Labor Standards Act

25. Plaintiff adopts by reference each and every material averment contained

   paragraphs 1through 28 above as if fully set forth herein.

26. Defendants are joint employers under the FSLA.

27. Defendants improperly accounted the value of housing provided to Plaintiff

   towards Defendants’ wage obligations under the FLSA.

28. Defendants’ pay practices violated the FLSA’s minimum wage and overtime
     Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 6 of 9



   provisions.

29. Defendants required Plaintiff to live on the employer’s premises to meet the

   business needs of the employer.

30. Defendants expected Plaintiff to provide assistance through the day and/or

   night.

31. Defendants did not define any specific periods of time that Plaintiff was

   completely relieved of her duties.

32. Plaintiff was engaged to wait while on premises, including overnight and on

   weekends.

33. Defendants never provided Plaintiff any wage records.

34. Defendants did not issue wage records showing on a workweek basis the pay

   owed to Plaintiff for hours employed as required by law.

35. Defendants failed to provide wage records showing how the additions or

   deductions for lodging affected the total cash wages owed to Plaintiff as

   required by law.

36. Defendants improperly claimed credit for lodging which exceeded the

   “reasonable cost” and “fair value” of facilities furnished.

37. Defendants improperly claimed credit for lodging for Plaintiff’s share of the

   housing.

38. Defendant improperly claimed credit and excessive valuation of Plaintiff’s
      Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 7 of 9



   lodging disqualifies Defendants from claiming any credit of the lodging

   toward Plaintiff’s wages.

39. Defendants improperly claimed the lodging as credit towards its wage

   obligations because it failed to take the claimed value of lodging when

   calculating the hourly rates for Plaintiff in a given week.

40. Defendants’ pay practices with respect to Plaintiff failed to satisfy its

   minimum wage obligation to Plaintiff.

41. Defendants’ pay practices with respect to Plaintiff failed to satisfy its

   overtime compensation obligation to Plaintiff.

42. Defendants failed to satisfy the prerequisites for claiming lodging towards its

   wage obligations for Plaintiff.

43. Defendants’ violation of the FLSA was not based on good faith and was

   willful.

IV.   Prayer for Relief

WHEREFORE, Plaintiff prays for the following relief:

1. That process issue against Defendants and that Defendants be required to

   answer within the time period provided by applicable law;

2. that Plaintiff be awarded damages against Defendants jointly and severable in

   the amount of her unpaid wages, both unpaid minimum wages, and unpaid

   overtime compensation, and an additional amount as liquidated
       Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 8 of 9



     damages pursuant to 29 U.S.C. §216(b), and/or prejudgment interest;

3. that Defendants jointly and severable be required to pay Plaintiff’s attorneys’

     fees;

4. that Defendants jointly and severable be required to pay the costs and expenses

     of this action;

5. that Plaintiff be granted such other, further and general relief to which she may

     show herself entitled; and

6. that a jury be impaneled to hear this cause of action at trial.

V.      Jury Demand

PLAINTIFF DEMANDS A JURY TRIAL

                              Respectfully submitted,

                                  /s/ William Gregory Dobson, Esq.
                                  William Gregory Dobson, Esq.
                                  Georgia Bar No.: 237770
                                  Lober & Dobson, LLC
                                  1040 Fort Stephenson Road
                                  Lookout Mountain, GA 30750
                                  wgd@lddlawyers.com

                              /s/ A. Danielle McBride, Esq.
                              A. Danielle McBride, Esq.
                              Georgia Bar No.: 800824
                              Lober & Dobson, LLC
                              830 Mulberry Street, Suite 201
                              Macon, GA 31201
                              (478) 745-7700
                              admcbride@lddlawyers.com
          Case 5:21-cv-00096-TES Document 1 Filed 03/22/21 Page 9 of 9



                               /s/ Michael J. Lober
                               Michael J. Lober
                               Georgia Bar No.455580
                               Lober & Dobson, LLC
                               1197 Canton Street
                               Roswell, GA 30075
                               (770) 741-0700
                               mjlober@lddlawyers.com

ADDRESS FOR SERVICE:

Param Krupa LLC
c/o Mayank Patel, Reg. Agent
200 A Valley Drive
Perry, Georgia 31069

Pari K LLC
c/o Mayank Patel, Reg. Agent
200 A Valley Drive
Perry, Georgia 31069
